Case 1:17-cr-00101-LEK Document 598 Filed 10/04/19 Page 1 of 2   PageID #: 5147




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                   CR. NO. 17-00101-LEK (01)
   AMERICA,
                                      DEFENDANT’S “ELEVENTH
          Plaintiff,                  MOTION FOR ORDER TO
                                      SHOW CAUSE;”DECLARATION
         v.                           OF COUNSEL; EXHIBIT “A;”
                                      CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


                 DEFENDANT’S “ELEVENTH MOTION
                   FOR ORDER TO SHOW CAUSE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “ELEVENTH MOTION FOR ORDER

   TO SHOW CAUSE;” Declaration of Counsel and Exhibit “A.”
Case 1:17-cr-00101-LEK Document 598 Filed 10/04/19 Page 2 of 2   PageID #: 5147




      Dated: October 4, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
